Title: To John Adams from Robert Morris, 19 January 1783
From: Morris, Robert
To: Adams, John


Sir
Office of Finance 19th. Jany 1783—

Altho’ I have not yet been honored with any Letters from your Excellency I cannot omit the Occasion of Writing which offers itself by Mr. Jefferson. Having already congratulated you on the Acknowlegement of our Independence by the States General, and on the rapid Successes of your Labors equally splendid and useful. I hope when this Letter shall have reached your Hands I may have the additional Cause of Congratulation that the Loan you have opened in Holland shall have been compleated, this is a Circumstance of great Importance to our Country and most particularly so to the Department which I have the Honor to fill— Whatever may be the Success of it whether general or partial I pray your Excellency to favor me by every Conveyance with every minute Detail which can tend to form my Judgment or enlighten my Mind. For the more perfect Security of our Correspondence, I do myself the Honor to enclose the Counterpart of a Cypher to the Use of which you will soon become familiarized and I hope you will be convinced that any Confidence with which you may honor me shall be safely reposed and usefully employed for the public Benefit—
I have the Honor to be / with perfect Respect / Sir / your Excellency’s / most Obedient / & / humble Servant
Robt Morris

Mr. Jefferson will charge himself with the Delivery of the Cypher mentd—.

